Case 1:18-cv-00615-CFC Document 140 Filed 06/20/19 Page 1 of 2 PageID #: 5563



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

HIP, INC.,                                    )
                                              )
                      Plaintiff,              )
                                              )
                v.                            ) C.A. No. 18-615 (CFC)
                                              )
HORMEL FOODS CORPORATION,                     )
HORMEL FOODS CORPORATE                        )
SERVICES LLC, OSCEOLA FOOD, LLC,              )
ROCHELLE FOODS, LLC, and                      )
DOLD FOODS, LLC,                              )
                                              )
                      Defendants.             )

                               [PROPOSED] ORDER TO STAY

        In furtherance to the teleconference held between the Court and counsel on June 14,

2019,

        IT IS HEREBY ORDERED that all deadlines in this case are stayed indefinitely until

such time as the Court issues its opinion and order on Defendants’ Motion for Summary

Judgment on Indefiniteness (D.I. 116).



June         , 2019
                                          UNITED STATES DISTRICT JUDGE
Case 1:18-cv-00615-CFC Document 140 Filed 06/20/19 Page 2 of 2 PageID #: 5564



MORRIS, NICHOLS, ARSHT & TUNNELL LLP   POTTER ANDERSON & CORROON LLP

/s/ Michael J. Flynn                   /s/ Bindu A. Palapura

Karen Jacobs (#2881)                   David E. Moore (#3983)
Michael J. Flynn (#5333)               Bindu A. Palapura (#5370)
1201 North Market Street               Stephanie E. O’Byrne (#4446)
P.O. Box 1347                          Hercules Plaza, 6th Floor
Wilmington, DE 19899                   1313 N. Market Street
(302) 658-9200                         Wilmington, DE 19801
kjacobs@mnat.com                       (302) 984-6000
mflynn@mnat.com                        dmoore@potteranderson.com
                                       bpalapura@potteranderson.com
Attorneys for Plaintiff                sobyrne@potteranderson.com

                                       Attorneys for Defendants
OF COUNSEL:

Jerry R. Selinger                      OF COUNSEL:
Susan E. Powley
PATTERSON + SHERIDAN LLP               Kurt J. Niederluecke
1700 Pacific Avenue, Suite 2650        Timothy M. O’Shea
Dallas, TX 75201                       Barbara Marchevsky
(214) 272-0958                         Laura L. Myers
                                       FREDRIKSON & BYRON P.A.
B. Todd Patterson                      200 South Sixth Street, Suite 4000
PATTERSON + SHERIDAN LLP               Minneapolis, MN 55402
24 Greenway Plaza, Suite 1600          (612) 492-7000
Houston, TX 77046
(713) 623-4844

Dennis Brown
BROWN PATENT LAW, P.L.L.C.
2700 N. Hemlock Ct., Suite 111 E
Broken Arrow, OK 74012
(918) 615-3357
